Citation Nr: 0639788	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  04-32 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Veterans 
Advocacy Group


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from August 1999 until 
March 2000. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2004 
rating decision of the VA Regional Office in Lincoln, 
Nebraska that denied service connection for a psychiatric 
disorder. 

The case was remanded by a decision of the Board dated in 
February 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that when the case was remanded in 
February 2006, it was requested that the veteran be afforded 
a VA psychiatric examination to determine the nature, extent 
and etiology of psychiatric disability claimed.  The claims 
folder indicates that the veteran failed to report for 
examination in March 2006 and no reason is recorded for his 
failure to appear.  

The Board observes, however, that it appears that 
notification of the veteran's impending examination was 
provided only to his representative.  In a letter dated in 
March 2006, the representative was advised of the date, place 
and time of the client's appointment.  There is no 
documentation of record that the veteran was similarly 
notified of the examination appointment and as such, his 
failure to report was for good cause.  The presumption of 
regularity--that he was actually notified of the 
examination-does not apply in this instance. See Ashley v. 
Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption 
of regularity: that public officers have properly discharged 
their official duties in absence of clear evidence to the 
contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(regarding the applicability of the presumption of regularity 
to RO actions).  The veteran should thus be rescheduled for 
the requested examination and notified in a proper and timely 
manner at his address of record.

Accordingly, the case is REMANDED for the following actions:

1.  VA should arrange for the veteran 
to undergo a psychiatric examination to 
determine the nature, extent, and 
etiology of any psychiatric disorder 
now present.  The claims file, to 
include a copy of the remand, must be 
made available to and be reviewed by 
the examiner.  Any indicated studies, 
including psychological testing, should 
be performed, and all findings should 
be reported in detail and correlated to 
a specific diagnosis.  If a psychiatric 
disorder is identified, the examiner 
should provide an opinion as to whether 
it is at least as likely as not related 
to the veteran's military service.  If 
the disability is found to have 
preexisted the veteran's active 
service, the examiner should offer an 
opinion as to whether the disability 
increased in severity during the active 
service.  A complete rationale for the 
opinion expressed should be provided.

2.  The RO should notify both the 
veteran and his representative of the 
scheduled VA appointment at their 
addresses of record.

3.  The RO should ensure that the 
medical report requested above complies 
with this remand, especially with 
respect to the instructions to provide 
a medical opinion.  If the report is 
insufficient, or if any requested 
action is not undertaken or is 
deficient, it should be returned to the 
examiner for necessary corrective 
action. See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded an opportunity 
to respond.  Thereafter, the claims 
folder should be returned to the Board 
for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



